On Petition for Rehearing.
[6] We do not think the plaintiff, under the facts presented in this case, should be allowed to file, as an amendment, a declaration in special assumpsit and have the judgment of the court below affirmed. As pointed out in our opinion of December 7, 1916, there was no evidence to warrant a verdict for the plaintiff upon the count in indebitatus assumpsit; and it cannot now be determined whether the jury rendered their verdict upon that count or upon the count in quantum meruit. On the count in indebitatus assumpsit, the court instructed the jury that they might find a verdict for the plaintiff on the evidence submitted to them, and, such being the case, it cannot be presumed that they did not do what the court told them they might do. If the jury rendered their verdict in the light of these instructions, they did not necessarily pass upon the questions involved under the count in quantum meruit; and, if they did not, they never passed upon the questions which would be raised under the count in special assumpsit. In any event, it is largely conjectural which course the jury pursued in rendering their verdict, and, this being so, we do not think this is a case in which the court can or should exercise its discretion and adopt the course suggested in the plaintiff’s petition.
[7] The same line of reasoning is an answer to the further request in the plaintiff’s petition that the new trial should be limited to the question of damages. To justify an appellate court in limiting the issues on a new trial to the question of damages, it should clearly appear that all questions in respect to liability have been considered and passed upon by the jury. This is not such a case.
Petition denied.